Title: From John Adams to New Jersey Militia Officers, 20 June 1798
From: Adams, John
To: New Jersey Militia Officers


To the Commander in Chief, the General Officers the General Staff and Field Officers of the Militia of the State of New Jersey.Gentlemenca. 20 June 1798


Among the numerous Addresses which have been presented to me, in the present critical situation of our Nation There has been none which has done me more honour,  which express animated with a more glowing Love of our Country, or expressive of Sentiments more magnanimous, exalted and  and determined.
The Submission you avow to the civil Authority of your Country, an indispensable future Principle in the Character of good Soldiers Warriours in a free Government, is highly  knowable to you both as future and  at the same moment when you make a solemn Proffer of your Lives and futures in the Service of your Country is highly honourable to you as Citizens and soldiers, and proves you perfectly qualified for the Duties of both Characters.
Neither officers nor soldiers of New Jersey have occasion or disposition to boast. Their Country has long boasted of their ardent Zeal in the Cause of Freedom: and their invincible Intrepidity in the Day of Battle.
Your Voice of Confidence, and Satisfaction of firmness & determination to support the Laws and Constitution, the Honor & Dignity of the United States, has a Charm in it, irresistable to the feelings of every American Bosom. But when, “in the presence of the God of Armies and in firm Relyance on his Protection, you solemnly pledge your Lives your futures and your sacred honor” you have recorded Words which ought to be indelibly imprinted in the Memory of every American Youth. With these sentiments in their hearts and this Language in the Mouths of all Americans in General the Greatest Nation or the Grand Menace may bluster and  menace at their its Pleasure: and the “degraded” and “deluded” may Characters may tremble lest they should be condemned to the Severest Punishment an American suffer, that of being conveyed in Safety within the Lives of an invading Ennemy.
